Exhibit 10.2

 

RESTRICTED STOCK AGREEMENT

 

This Restricted Stock Agreement (this “Agreement”) dated and effective as of
July 9, 2014 (the “Grant Date”), is by and between CVSL Inc., a Florida
corporation (the “Company”), and Roy Damary (“Grantee”).

 

WHEREAS, Grantee is a non-employee member of the Company’s Board of Directors
(the “Board”); and

 

WHEREAS, the Company desires to provide an incentive to Grantee in the form of
restricted shares of common stock, $0.01 par value per share, of the Company
(“Common Stock”) to encourage Grantee’s long-term performance for the Company as
a non-employee director and to more closely align Grantee’s interest in the
Company with that of the Company’s shareholders;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Agreement, and intending to be legally bound hereby, Grantee and
the Company (collectively, the “Parties”) hereby agree as follows:

 

1.             GRANT OF AWARDED SHARES.  The Company hereby grants to Grantee on
the Grant Date, and Grantee hereby accepts the award of 52,631 shares of Common
Stock (the “Awarded Shares”), as a restricted stock award in accordance with,
and subject to the restrictions, terms and conditions of, this Agreement as an
incentive for Grantee’s efforts on behalf of the Company as a non-employee
director.  This Agreement shall evidence Grantee’s ownership of the Awarded
Shares and Grantee acknowledges that he or she will not receive a stock
certificate representing the Awarded Shares unless and until the Awarded Shares
vest as provided in this Agreement.  The Awarded Shares will be held in custody
for Grantee, in escrow as described in Section 8, until the Awarded Shares have
vested in accordance with Section 3.  Upon vesting of the Awarded Shares, the
Company shall instruct the “Escrow Holder” as defined in Section 8 to deliver to
Grantee all Vested Awarded Shares (as defined below).  Grantee acknowledges that
the Awarded Shares shall be subject to all of the terms and conditions set forth
in this Agreement, including the forfeiture conditions set forth in Section 2
and the restrictions on Transfer set forth in Section 4.

 

2.             VESTING OF AWARDED SHARES.  The Awarded Shares shall vest on the
first anniversary of the Grant Date, provided there has been no cessation of
Grantee’s continuous service to the Company as a member of the Board:
(“Continuous Service”) on or before that date. Awarded Shares that have vested
pursuant to this Agreement are referred to herein as “Vested Awarded Shares,”
and Awarded Shares that have not vested pursuant to this Agreement are referred
to herein as “Unvested Awarded Shares.”  Notwithstanding the foregoing
provisions, if Grantee’s Continuous Service terminates on or after the Grant
Date, but prior to the first anniversary of the Grant Date by reason of
Grantee’s death, the Unvested Awarded Shares shall become Vested Shares on the
date of the Grantee’s death.

 

3.             FORFEITURE OF AWARDED SHARES.  Upon any cessation of Grantee’s
Continuous Service (other than by reason of Grantee’s death as provided in
Section 2) before the

 

--------------------------------------------------------------------------------


 

Awarded Shares become Vested Awarded Shares, the Unvested Awarded Shares on the
date of cessation of Grantee’s Continuous Service shall automatically be
forfeited by Grantee and returned and delivered to the Company without any
obligation of the Company to pay any amount to Grantee or any other person or
entity and without any further action of any kind by the Company or Grantee.  In
addition, if Grantee breaches any of the terms and conditions of this Agreement,
the Unvested Awarded Shares shall automatically be forfeited to the same extent
as if there had been a cessation of Grantee’s Continuous Service, as of the date
of such breach.  Unvested Awarded Shares that are forfeited shall be deemed to
be immediately transferred to the Company without any payment by the Company or
action by Grantee, and the Company shall have the full right to cancel any
evidence of Grantee’s ownership of such forfeited Unvested Awarded Shares and to
take any other action necessary to demonstrate that Grantee no longer owns such
forfeited Unvested Awarded Shares automatically upon such forfeiture.  Upon and
following such forfeiture, Grantee shall have no further rights with respect to
such forfeited Unvested Awarded Shares.  Grantee, by his acceptance of the grant
of Awarded Shares pursuant to this Agreement, irrevocably grants to the Company
a power of attorney to transfer Unvested Awarded Shares that are forfeited to
the Company and agrees to execute any documents requested by the Company in
connection with such forfeiture and transfer.  The provisions of this Agreement
regarding transfers of Unvested Awarded Shares that are forfeited shall be
specifically enforceable by the Company in a court of equity or law.

 

4.             NON-TRANSFERABILITY.   Grantee may not sell, transfer, pledge,
exchange, hypothecate, or otherwise encumber or dispose of any of the Unvested
Awarded Shares, or any right or interest therein, by operation of law or
otherwise (any such action, a “Transfer”).  Any purported Transfer by Grantee in
violation of this Section 4 shall be void and of no force or effect, and shall
result in the immediate forfeiture of all Unvested Awarded Shares.

 

5.             DIVIDEND AND VOTING RIGHTS.  Subject to the restrictions
contained in this Agreement, Grantee shall have the rights of a shareholder with
respect to the Awarded Shares, including the right to vote all such Awarded
Shares, including Unvested Awarded Shares, and to receive all dividends, cash or
stock, paid or delivered thereon, from and after the date hereof.  In the event
of forfeiture of Unvested Awarded Shares, Grantee shall have no further rights
with respect to such Unvested Awarded Shares.  However, the forfeiture of the
Unvested Awarded Shares pursuant to Section 3 shall not create any obligation to
repay cash dividends received as to such Unvested Awarded Shares, nor shall such
forfeiture invalidate any votes given by Grantee with respect to such Unvested
Awarded Shares prior to forfeiture.

 

6.             REFUSAL TO TRANSFER.  The Company shall not be required (i) to
transfer on its books any Unvested Awarded Shares that purportedly have been
sold or otherwise Transferred in violation of any of the provisions of this
Agreement, or (ii) to treat as owner of such Unvested Awarded Shares, or accord
the right to vote or pay or deliver dividends or other distributions to, any
purchaser or other transferee to whom or which such Unvested Awarded Shares
shall purportedly have been so Transferred.

 

2

--------------------------------------------------------------------------------


 

7.             CAPITAL ADJUSTMENTS.

 

(a)           The number of Unvested Awarded Shares shall be adjusted to
reflect, as deemed appropriate by the Board, any increase or decrease of the
number of shares of Common Stock resulting from a stock dividend, stock split,
reverse stock split, combination, reclassification, recapitalization, or other
change in the outstanding Common Stock effected during the term of this
Agreement without receipt of consideration by the Company.  Except as the Board
determines, however, no issuance by the Company of any shares of Common Stock or
any other capital stock of the Company, or securities convertible into or
exercisable or exchangeable for shares of Common Stock or any other capital
stock of the Company, shall affect, and no adjustment by reason hereof shall be
made with respect to, the number of the Unvested Awarded Shares.

 

(b)           Any new, substituted or additional securities that are, by reason
of this Section 7, distributed on or with respect to the Unvested Awarded Shares
shall immediately become Unvested Awarded Shares and subject to the vesting
provisions described in Section 2 and to the forfeiture provisions described in
Section 3 and shall be held by the Escrow Holder until the Unvested Awarded
Shares become Vested Awarded Shares.

 

8.             ESCROW OF UNVESTED AWARDED SHARES.

 

(a)           To ensure the availability for delivery of the Unvested Awarded
Shares upon forfeiture in accordance with Section 3, Grantee shall, upon
execution of this Agreement, deliver and deposit with an escrow holder
designated by the Company (the “Escrow Holder”) the share
certificate(s) representing the Unvested Awarded Shares, together with the stock
assignment attached hereto as Exhibit A duly endorsed in blank.  The share
certificate(s) representing the Unvested Awarded Shares and stock assignment
shall be held by the Escrow Holder, pursuant to the Joint Escrow Instructions of
the Company and Grantee attached hereto as Exhibit B, until such time as the
Unvested Awarded Shares become vested pursuant to Section 2 or the Unvested
Awarded Shares are forfeited in accordance with Section 3.  As a further
condition to the Company’s obligations under this Agreement, the Company
requires the spouse of Grantee, if any, to execute and deliver to the Company
the Consent of Spouse attached hereto as Exhibit C.

 

(b)           The Escrow Holder shall not be liable for any act he or she may do
or omit to do with respect to holding the Unvested Awarded Shares and/or any
other property in escrow while acting in good faith and in the exercise of his
or her judgment.

 

(c)           Upon the forfeiture of any of the Unvested Awarded Shares in
accordance with Section 3, the Escrow Holder, upon receipt of written notice
from the Company, shall take all steps necessary to accomplish the transfer of
those Unvested Awarded Shares to the Company and/or its assignee(s).

 

(d)           Upon the vesting of the Unvested Awarded Shares and upon the
Company’s acknowledgement that the corresponding Withholding Liability (as
defined in Section 10), if any, is satisfied, the Escrow Holder shall promptly
deliver the certificate(s) to Grantee representing those Vested Awarded Shares.

 

3

--------------------------------------------------------------------------------


 

9.             REPRESENTATIONS AND WARRANTIES OF GRANTEE.  Grantee represents
and warrants to, and agrees with, the Company that:

 

(a)           Grantee has reviewed, understood, and carefully considered the
various risks of the Company and its business and affairs, including its
proposed operations.  Grantee has no need for liquidity with respect to the
Awarded Shares and is able, without significantly impairing his financial
condition, to hold the Awarded Shares and bear the economic risk of an
investment in the Awarded Shares for an indefinite time and can afford a
complete loss of such investment.

 

(b)           Grantee has been furnished or has had access to all information
and the business records of the Company which it considers necessary or
advisable to enable him to make a decision about the acquisition of the Awarded
Shares and corresponding investment in the Company,  including the Company’s
most recent Form 10-K filed with the Securities and Exchange Commission (the
“SEC”) and the Company’s subsequent filings with the SEC, and has had an
adequate opportunity to ask questions of, and receive answers from, the Company
concerning any and all matters relating to (i) the terms and conditions of this
Agreement, (ii) the acquisition of the Awarded Shares, (iii) the business,
operations, market potential, capitalization, financial condition and prospects
of the Company and (iv) all other matters deemed relevant by Grantee.

 

(c)           Grantee understands and acknowledges that (i) the Awarded Shares
are and will be “restricted securities” under the Securities Act of 1933, as
amended (the “Securities Act”), and are transferred and acquired in a private
transaction not involving a public offering within the meaning of the Securities
Act that is exempt from the registration requirements of the Securities Act,
(ii) the Awarded Shares have not been and are not being registered under the
Securities Act or under the “blue sky” laws or securities laws of any state or
other jurisdiction, and (iii) Grantee has not been induced to acquire the
Awarded Shares by any public solicitation or advertisement within the meaning of
the Securities Act.  Grantee understands that the Awarded Shares may not be sold
or otherwise Transferred without registration under the Securities Act or an
exemption therefrom and that in the absence of an effective registration
statement covering the Awarded Shares or any available exemption from
registration under the Securities Act, the Awarded Shares must be held
indefinitely.   The Company may require an opinion of counsel, satisfactory to
the Company, regarding the compliance with the applicable securities laws of any
sale or transfer of the Awarded Shares.  Grantee will Transfer the Awarded
Shares only in a manner consistent with his representations, warranties and
agreements set forth in this Agreement.

 

(d)           Grantee (i) is acquiring the Awarded Shares for investment for his
own account, not for or as a nominee or agent of any other person, and not with
a view to, or for resale in connection with, any “distribution” of any such
securities within the meaning of the Securities Act, and (ii) has no present
intention of selling, granting any participation in, or otherwise distributing
or Transferring the Awarded Shares to be acquired by him.  Except as set forth
in or contemplated by this Agreement, Grantee does not have any contract,
undertaking, agreement, commitment, or arrangement with any person to Transfer,
or grant any participation to any person with respect to, any of the Awarded
Shares.

 

4

--------------------------------------------------------------------------------


 

(e)           Grantee acknowledges and agrees that (i) because of exemption
relied upon for the grant of the Awarded Shares under this Agreement, Grantee’s
resale or transfer of the Awarded Shares will be restricted, (ii) the Company is
not and will not be under any obligation to register the Awarded Shares, or
cause them to be registered, or to obtain or assist in obtaining any exemption
from registration, for any resale or transfer of the Awarded Shares, and
(iii) Rule 144 promulgated by the SEC is not immediately available for the
resale or transfer of any of the Awarded Shares and may not be available at the
time Grantee desires to resell any of the Awarded Shares, and any reliance on
Rule 144 will be subject to compliance with all of the applicable conditions
thereto.

 

(f)            Each stock certificate representing the Awarded Shares shall bear
a legend in substantially the following form:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.  THE SHARES HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE
OF AN EFFECTIVE REGISTRATION STATEMENT WITH RESPECT TO THE SHARES OR THE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SAID ACT THAT IS THEN APPLICABLE
TO THE SHARES AS TO WHICH A PRIOR OPINION OF COUNSEL MAY BE REQUIRED BY THE
ISSUER OR THE TRANSFER AGENT.”

 

The Awarded Shares will be subject to a stop-transfer order reflecting the
restrictions on resale and transfer described in this Section 9.

 

10.          TAX MATTERS.  Grantee acknowledges that the tax consequences
associated with the Awarded Shares are complex and that the Company has urged
Grantee to review with Grantee’s own tax advisors the federal, state, and local
tax consequences of this Agreement and the Awarded Shares.  Grantee is relying
solely on such advisors and not on any statements or representations of the
Company or any of its agents.  Grantee understands that Grantee, and not the
Company, shall be responsible for Grantee’s own tax liability that may arise as
a result of the Awarded Shares.  Grantee understands further that Section 83 of
the Internal Revenue Code of 1986, as amended (the “Code”), taxes as ordinary
income the fair market value of the Awarded Shares as of the date the Awarded
Shares vest.  Grantee also understands that Grantee may elect to be taxed at
Grant Date rather than at the time the Awarded Shares vest by filing an election
under Section 83(b) of the Code with the Internal Revenue Service and by
providing a copy of the election to the Company.  GRANTEE ACKNOWLEDGES THAT HE
OR SHE HAS BEEN INFORMED OF THE AVAILABILITY OF MAKING AN ELECTION IN ACCORDANCE
WITH SECTION 83(b) OF THE CODE, THAT SUCH ELECTION MUST BE FILED WITH THE
INTERNAL REVENUE SERVICE (AND A COPY OF THE ELECTION GIVEN TO THE COMPANY)
WITHIN 30 DAYS OF THE GRANT OF AWARDED SHARES TO GRANTEE, AND THAT GRANTEE IS
SOLELY RESPONSIBLE FOR MAKING SUCH ELECTION.

 

5

--------------------------------------------------------------------------------


 

11.          TAX WITHHOLDING.  While the Company does not expect to withhold any
tax with respect to the Awarded Shares based on the status of Grantee as an
non-employee director of the Company, if the Company becomes obligated to
withhold an amount on account of any federal, state, or local tax imposed
because of the grant or sale of the Awarded Shares to Grantee under this
Agreement or the vesting of any of the Unvested Awarded Shares under this
Agreement, including any federal, state, or other income or other tax, then
Grantee shall pay that amount (the “Withholding Liability”) to the Company on or
promptly after the date of the event that imposes the obligation to withhold on
the Company.  Payment of the Withholding Liability to the Company shall be made
in cash, by check payable to the Company, or in any other form acceptable to the
Company.  Grantee hereby acknowledges and agrees that the Company may withhold
or offset the Withholding Liability from any compensation or other amounts
payable to Grantee from the Company if Grantee does not pay the Withholding
Liability to the Company, and Grantee agrees that the Company’s withholding and
offset of any such amount, and the payment of it to the relevant taxing
authority or authorities, shall constitute full satisfaction of the Company’s
obligation to pay any such compensation or other amounts to Grantee.  Further,
unless the Company otherwise determines, the Company’s obligation to deliver any
Vested Awarded Shares, or any stock certificate or certificates representing
Vested Awarded Shares, to Grantee shall be subject to, and conditioned upon,
payment of the Withholding Liability (if any).

 

12.          ADMINISTRATION.  The Board (or a committee of the Board designated
for purposes of administering this Agreement) will have full authority to
interpret this Agreement and to prescribe such rules and regulations in
connection with the operation of the Agreement as the Board, in its sole and
absolute discretion, determines in good faith to be advisable.  The Board may
rescind and amend its rules and regulations from time to time.  The good faith
interpretation by the Board of any of the provisions of this Agreement shall be
final and binding upon the Company, Grantee and any other interested party.  In
the event the Board has designated a committee to administer this Agreement,
references to the Board with respect to administrative and similar matters in
this Agreement shall be deemed to refer to such committee.

 

13.          EFFECT OF AGREEMENT.  Neither the execution of this Agreement nor
any action of the Board in connection with or relating to this Agreement shall
be deemed to give Grantee any rights except as may be expressed in this
Agreement.  The existence of this Agreement shall not affect in any way the
right of the Board or the shareholders of the Company to make or authorize any
adjustment, recapitalization, reorganization, or other change in the Company’s
capital structure or its business, any merger or consolidation or other
transaction involving the Company, any issuance of other shares of Common Stock
or any other securities of the Company (including bonds, debentures, or shares
of preferred stock ahead of or affecting the Common Stock or the rights
thereof), the dissolution or liquidation of the Company or any sale or transfer
of all or any part of the Company’s assets or business, or any other corporate
act or proceeding by or for the Company.  Nothing in this Agreement shall confer
upon Grantee any right with respect to Grantee’s membership on the Board.

 

14.          NOTICES.  Any notices, consents, demands, requests, approvals, and
other communications to be given under this Agreement by any party to the others
shall be deemed to have been duly given if given in writing and personally
delivered, sent by nationally recognized

 

6

--------------------------------------------------------------------------------


 

overnight courier, sent by telecopy, or sent by mail, registered or certified,
postage prepaid with return receipt requested, at the address specified beside
each party’s name below:

 

If to the Company:

CVSL Inc.

 

2400 Dallas Parkway, Suite 230

 

Dallas, Texas 75093

 

Attention: Ms. Heidi Hafer

 

 

If to the Grantee:

Roy Damary

 

24, chemin de Mont-Rose

 

CH-1294 Genthod, Geneva, Switzerland

 

 

If to the Escrow Agent:

CVSL Inc.

 

2400 Dallas Parkway, Suite 230

 

Dallas, Texas 75093

 

Attention: Ms. Heidi Hafer

 

Notices delivered personally or by courier or telecopy shall be deemed
communicated as of actual receipt; mailed notices shall be deemed communicated
as of 10:00 a.m. on the third business day after mailing.  Any party may change
its or his address for notice hereunder by giving notice of such change in the
manner provided in this paragraph.

 

15.          ENTIRE AGREEMENT; GOVERNING LAW.  This Agreement constitutes the
entire agreement of the Parties with respect to the subject matter hereof and
supersedes in its entirety all prior undertakings and agreements of the Parties
with respect to the subject matter hereof.  Nothing in this Agreement (except as
expressly provided herein) is intended to confer any rights or remedies on any
person other than the Parties.  This Agreement will be construed in accordance
with, enforced under, and governed by the internal laws of the State of Texas.

 

16.          DISPUTE RESOLUTION.  The provisions of this Section 16 shall be the
exclusive means of resolving disputes of the Parties (including any other
persons claiming any rights or having any obligations through the Company or
Grantee) arising out of or relating to this Agreement (including vesting or
forfeiture of Awarded Shares and any breach or termination of this Agreement). 
The Parties shall attempt in good faith to resolve any disputes arising out of
or relating to this Agreement by negotiation between individuals who have
authority to settle the controversy.  Negotiations shall be commenced by either
Party by a written statement of the Party’s position and the name and title of
the individual who will represent the Party.  Within thirty (30) days of the
written notification, the Parties shall meet at a mutually acceptable time and
place, and thereafter as often as they reasonably deem necessary, to resolve the
dispute.  If the dispute has not been resolved by negotiation within ninety (90)
days of the written notification of the dispute, either Party may file suit and
each Party agrees that any suit, action, or proceeding arising out of or
relating to this Agreement shall be brought in the United States District Court
for the Northern District of Texas (or should such court lack jurisdiction to
hear such suit, action or proceeding, in a Texas state court in Dallas County,
Texas) and that the Parties shall submit to the jurisdiction of such court.  The
Parties irrevocably waive, to the fullest

 

7

--------------------------------------------------------------------------------


 

extent permitted by law, any objection a Party may have to the laying of venue
for any such suit, action or proceeding brought in such court.  THE PARTIES ALSO
EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH
SUIT, ACTION OR PROCEEDING.  If any one or more provisions of this Section 16
shall for any reason be held invalid or unenforceable, it is the specific intent
of the Parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable.

 

17.          AMENDMENT; WAIVER.  This Agreement may be amended or modified only
by means of a written document or documents signed by the Parties.  Any
provision for the benefit of the Company contained in this Agreement may be
waived, either generally or in any particular instance, by the Board.  A waiver
on one occasion shall not be deemed to be a waiver of the same or any other
matter on a future occasion.

 

18.          COUNTERPARTS.  This Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which shall constitute one and
the same document.

 

19.          INTERPRETIVE MATTERS.  Whenever required by the context, pronouns
and any variation thereof used in this Agreement shall be deemed to refer to the
masculine, feminine, or neuter, and the singular shall include the plural, and
vice versa.  The term “include” or “including” does not denote or imply any
limitation.  Each reference in this Agreement to a “Section” shall be deemed to
be to a section of this Agreement, unless otherwise stated.  The captions and
headings used in this Agreement are inserted for convenience and shall not be
deemed a part of this Agreement for construction or interpretation.

 

20.          SEVERABILITY AND REFORMATION.  The Parties intend all provisions of
this Agreement to be enforced to the fullest extent permitted by law. 
Accordingly, if any provision of this Agreement is adjudicated to be invalid,
illegal, or unenforceable, then the Parties hereby stipulate and agree that
(i) the adjudicating authority may and hereby is requested to modify the effect
and/or interpret such provision so that it becomes valid, legal, and enforceable
and is as like the original provision as possible, (ii) such provision will not
affect any other provision of this Agreement, (iii) if for any reason the
provision in question cannot be amended, then this Agreement will be reformed,
construed, and enforced as if such provision had never been contained herein
and/or has been severed herefrom, (iv) such invalidity, illegality, or
unenforceability will not take effect in any other jurisdiction absent a
separate adjudication to that effect, and (v) the remainder of this Agreement
shall continue in full force and effect.

 

 

CVSL INC.

 

 

 

 

 

By:

/s/ Kelly L. Kittrell

 

 

Name (print):

Kelly L. Kittrell

 

 

Title: Kelly L. Kittrell, Chief Financial Officer

 

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE AWARDED SHARES SUBJECT TO THIS
AGREEMENT SHALL VEST AND THE FORFEITURE

 

8

--------------------------------------------------------------------------------


 

RESTRICTIONS SHALL LAPSE, IF AT ALL, ONLY DURING THE PERIOD OF GRANTEE’S
CONTINUOUS SERVICE OR AS OTHERWISE PROVIDED IN THIS AGREEMENT (NOT THROUGH THE
ACT OF BEING GRANTED THE AWARDED SHARES).  GRANTEE FURTHER ACKNOWLEDGES AND
AGREES THAT NOTHING IN THIS AGREEMENT SHALL CONFER UPON GRANTEE ANY RIGHT WITH
RESPECT TO FUTURE AWARDS OR CONTINUATION OF GRANTEE’S CONTINUOUS SERVICE.

 

The Grantee further acknowledges that he is familiar with the terms and
provisions of this Agreement, and hereby accepts the Awarded Shares subject to
all of the terms and provisions hereof.  Grantee has reviewed this Agreement in
its entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement, and fully understands all provisions of this
Agreement.  Grantee hereby agrees that all disputes arising out of or relating
to this Awarded Shares Agreement shall be resolved in accordance with
Section 16.  Grantee further agrees to notify the Company upon any change in the
address for notice indicated in this Agreement.

 

 

DATED: July 9, 2014

 

SIGNED:

/s/ Roy Damary

 

 

 

Roy Damary, Grantee

 

9

--------------------------------------------------------------------------------


 

Exhibit A to Awarded Shares Agreement

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED, I,                                     , hereby sell,
assign, and transfer unto
                                                                             a
total of                                         
(                                ) shares of the Company’s Common Stock standing
in my name in the share transfer records of the Company represented by
Certificate No.                                  delivered herewith and do
hereby irrevocably constitute and appoint
                                               as attorney-in-fact, with full
power of substitution, to transfer such shares in the share transfer records of
the Company.

 

 

 

 

(Signature)

 

 

 

 

 

 

 

(Printed name)

 

 

INSTRUCTIONS:

 

Please do not fill in any blanks other than the signature and name lines.  The
purpose of this assignment is to enable the transfer of shares upon forfeiture
and repurchase under the Restricted Stock Agreement, without requiring
additional signatures on the part of Grantee.

 

A-1

--------------------------------------------------------------------------------


 

Exhibit B to Awarded Shares Agreement

 

JOINT ESCROW INSTRUCTIONS

 

July     , 2014

 

CVSL Inc.

2400 Dallas Parkway, Suite 230

Dallas, Texas 75093

Attention: Ms. Heidi Hafer

 

Dear Ms. Hafer:

 

As Escrow Agent for both CVSL Inc., a Florida corporation (the “Company”), and
Roy Damary (“Grantee”) of 52,631 shares of Common Stock of the Company (the
“Shares”) under that certain Restricted Stock Agreement between the Company and
Grantee dated as of this date (the “Agreement”), you are hereby authorized and
directed to hold the Shares, the stock certificate(s) evidencing the Shares, and
any other property and documents delivered to you pursuant to the Agreement (all
of which being deemed part of the “Shares” hereunder) in accordance with the
following instructions (and by considering any capitalized terms used herein
that are not defined in this document as having the definitions assigned to them
under the Agreement, a copy of which has been provided to you):

 

1.                                      In the event any or all of the Shares
are forfeited under the Agreement, the Company shall give Grantee and you a
written notice of forfeiture (the “Notice”) which sets forth the number of the
Shares to be forfeited under the Agreement (the “Forfeited Shares”).  Grantee
and the Company hereby irrevocably authorize and direct you to forfeit the
Shares to the Company in accordance with the terms of the Notice.

 

2.                                      To complete the forfeiture of the Shares
described in the Notice, you are directed to (a) complete, as appropriate, the
stock assignment(s) necessary for the transfer of Forfeited Shares as described
in the Notice, and (b) deliver them, together with the certificate(s) evidencing
the Forfeited Shares to be transferred, to the Company and/or its assignee(s).

 

3.                                      Grantee irrevocably authorizes the
Company to deposit with you any and all certificates evidencing the Shares and
corresponding stock assignments, and any additions to and substitutions for the
Shares (whether or not constituting shares of Common Stock of the Company) as
described in the Agreement, to be held by you hereunder.  Grantee hereby
irrevocably constitutes and appoints you as his attorney-in-fact and agent for
the term of this escrow to execute with respect to such Shares all documents
necessary or appropriate to make such Shares negotiable and to complete any
transaction herein contemplated.  Subject to the provisions of this paragraph 3,
Grantee shall be entitled to exercise all

 

B-1

--------------------------------------------------------------------------------


 

rights and privileges of a shareholder of the Company with respect to the Shares
while the Shares are held by you.

 

4.                                      Upon the vesting of any or all of the
Shares under the Agreement, such that they become Vested Awarded Shares, and
upon the Company’s acknowledgment to you that the corresponding Withholding
Liability, if any, has been or is satisfied, you shall deliver to Grantee one or
more certificates representing those Vested Awarded Shares and any corresponding
property to which Grantee is then entitled under the Agreement.  Notwithstanding
the vesting of any or all of the Shares under the Agreement, such that they
become Vested Awarded Shares, you shall continue to hold the certificate or
certificates representing those Vested Awarded Shares, and any corresponding
property, hereunder until receipt of the Company’s acknowledgment that the
Withholding Liability, if any, corresponding to those Vested Awarded Shares has
been or is satisfied.

 

5.                                      If, at the time of termination of this
escrow (upon the vesting of the Shares or upon transfer of all of the Forfeited
Shares to the Company and/or its assignee(s), in accordance with the Agreement),
you should have in your possession any documents, securities, or other property
(including cash) belonging to Grantee, you shall deliver all of the same to
Grantee and shall be discharged of all further obligations hereunder.

 

6.                                      Your duties hereunder may be altered,
amended, modified, or revoked only by a writing signed by all of the parties
hereto.

 

7.                                      You shall be obligated only for the
performance of such duties as are specifically set forth herein and may rely,
and shall be protected in relying or refraining from acting, on any instrument
reasonably believed by you to be genuine and to have been signed or presented by
the proper party or parties. You shall not be personally liable for any act you
may do or omit to do hereunder as Escrow Agent or as attorney-in-fact for
Grantee while acting in good faith, and any act done or omitted by you pursuant
to the advice of your own attorneys shall be conclusive evidence of such good
faith.

 

8.                                      You are hereby expressly authorized to
comply with and obey orders, judgments, or decrees of any court. In case you
obey or comply with any such order, judgment, or decree, you shall not be liable
to any of the other parties hereto or to any other person or entity by reason of
such compliance.

 

9.                                      You shall not be liable in any respect
on account of the identity, authorities, or rights of the parties executing or
delivering, or purporting to execute or deliver, the Agreement or any documents
or papers deposited or called for hereunder.

 

10.                              You shall be entitled to employ such legal
counsel and other experts as you may deem necessary properly to advise you in
connection with your obligations hereunder, may rely upon the advice of such
counsel, and may pay such counsel reasonable compensation therefor, for which
you will be reimbursed by the Company.

 

11.                               Your responsibilities as Escrow Agent
hereunder shall terminate if you shall cease to be an officer or agent of the
Company or if you shall resign by written notice to each other

 

B-2

--------------------------------------------------------------------------------


 

party hereto. In the event of any such termination, the Company shall appoint a
successor Escrow Agent.

 

12.                               If you reasonably require other or further
instruments in connection with these Joint Escrow Instructions or any
obligations in respect hereto, the necessary party or parties hereto shall join
in furnishing such instruments.

 

13.                               It is understood and agreed that should any
dispute arise with respect to the delivery and/or ownership or right of
possession of the Shares or any other property held by you hereunder, you are
authorized and directed to retain in your possession, without liability to
anyone, all or any part of such property until such dispute shall have been
settled either by mutual written agreement of the parties concerned or by a
final order, decree, or judgment of a court of competent jurisdiction after the
time for appeal has expired and no appeal has been perfected, but you shall be
under no duty whatsoever to institute or defend any such proceedings.

 

14.                               Any notices, consents, demands, requests,
approvals, and other communications to be given under this Agreement by any
party to the others shall be deemed to have been duly given if given in writing
and personally delivered, sent by nationally recognized overnight courier, sent
by telecopy, or sent by mail, registered or certified, postage prepaid with
return receipt requested, at the address specified beside each party’s name
below:

 

If to the Company:

CVSL Inc.

 

2400 Dallas Parkway, Suite 230

 

Dallas, Texas 75093

 

Attention: Mr. Kelly Kittrell

 

 

If to the Grantee:

Roy Damary

 

24, chemin de Mont-Rose

 

CH-1294 Genthod, Geneva, Switzerland

 

 

If to the Escrow Agent:

CVSL Inc.

 

2400 Dallas Parkway, Suite 230

 

Dallas, Texas 75093

 

Attention: Ms. Heidi Hafer

 

Notices delivered personally or by courier or telecopy shall be deemed
communicated as of actual receipt.  Mailed notices shall be deemed communicated
as of 10:00 a.m. on the third business day after mailing.  Any party may change
its or his address for notice hereunder by giving notice of such change in the
manner provided in this paragraph.

 

15.                               By signing these Joint Escrow Instructions,
you become a party hereto only for the purpose of the Joint Escrow Instructions;
you do not become a party to the Agreement.

 

B-3

--------------------------------------------------------------------------------


 

16.                               This instrument shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

17.                               These Joint Escrow Instructions shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Texas.

 

Very truly yours,

 

 

 

CVSL INC.

 

 

 

 

 

By:

 

 

 

Kelly L. Kittrell

 

 

Its: Chief Financial Officer

 

 

 

 

 

GRANTEE:

 

 

 

 

 

Roy Damary

 

 

 

 

 

ESCROW AGENT:

 

 

 

 

 

Heidi Hafer

 

 

B-4

--------------------------------------------------------------------------------


 

Exhibit C to Awarded Shares Agreement

 

CONSENT OF SPOUSE

 

I,                                     , spouse of
                                  , have read and approve the foregoing
Restricted Stock Agreement (the “Agreement”).  In consideration of the issuance
of shares of Common Stock by CVSL Inc. (the “Common Stock”) to my spouse, as set
forth in the Agreement, I hereby appoint my spouse as my attorney-in-fact in
respect to the exercise of any and all rights under the Agreement and agree to
be bound by the provisions of the Agreement, including (without limitation) the
forfeiture provisions insofar as I may have any rights in the Agreement or any
of the shares of the Common Stock issued pursuant thereto under the community
property laws or similar laws relating to marital property in effect in the
state of our residence as of the date of the Agreement.

 

 

Dated:                                             , 20    .

 

 

 

 

 

Spouse

 

C-1

--------------------------------------------------------------------------------